           Case 4:20-cr-00298-KGB Document 8 Filed 12/14/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                                                                     PLAINTIFF

v.                                   Case No. 4:20-cr-00298 KGB

JULIA NICOLE HOLLEY                                                                        DEFENDANT

                                                 ORDER

        Before the Court is defendant Julia Nicole Holley’s application for early termination of supervised

release (Dkt. No. 2). The government responded to Ms. Holley’s motion (Dkt. No. 7). For good cause

shown, the Court grants Ms. Holley’s motion and terminates her term of supervised release.

        Pursuant to 18 U.S.C. § 3583(e), the Court may terminate a term of supervised release where, after

consideration of the Federal Rules of Criminal Procedure and certain enumerated factors, the Court

concludes that such action is warranted by the conduct of the defendant and is in the interest of justice. In

her motion, Ms. Holley indicates that she conferred with the United States Probation Office and counsel

for the government regarding her motion and that neither object (Dkt. No. 2, at 2). The government in its

response indicates that it has no objection to her request (Dkt. No. 7). After careful consideration of the

parties’ filings, taking all of the facts into account and considering the appropriate factors set forth in §

3553(a), the Court finds that early termination of Ms. Holley’s supervised release is warranted by Ms.

Holley’s conduct and in the interest of justice. 18 U.S.C. § 3583(e)(1). Accordingly, the Court grants Ms.

Holley’s application for early termination of supervised release (Dkt. No. 2).

        It is so ordered, this the 14th day of December, 2020.




                                                  ___________________________________
                                                  Kristine G. Baker
                                                  United States District Judge
